Title: From John Adams to Thomas Jefferson, 21 May 1812
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 21. 1812

Samuel B. Malcom Esqr, is not wholly a Stranger to you. He was three years in my family in the Character of my private Secretary, and I believe his conduct appeared to you, as it invariably did to me ingenuous, candid faithful and industrious. His Friends in New York were among the most respectable; his Education was public and his Studies and in the Law and introduction to the Bar regular
Congress has erected a new district of which Utica is th the place of his residence is the centre, and Mr Malcom aspires to be the Judge. I believe there is no Objection to his morals, politicks, or legal qualifications. If you could find it consistent to intimate any thing in his favour to Mr Monroe, or Mr Madison you would oblige him and me. He possesses a landed Estate, but I Suppose, like all other landed Estates that I know, is productive of a very small revenue, after the labour and taxes are paid.
The Embargo and the Vote against any Augmentation of the Navy, more than the Taxes and the Threats or prospect of War, have raised a Storm in Massachusetts and New York which has hurled Gerry out of his Chair and electrified and revolutionised all the subsequent Elections. How far the Hurricane or the Earthquake will extend I know not: but if it Should not essentially hazard his Mr Madisons  Election I fear it will embarrass if not parrallyze his Administration.
Though Mr Gerry is not too old for the most arduous Service he is one of the earliest and oldest Legislators in the Revolution and has devoted himself his fortune and his family in the Service of his Country. I feel for his Situation; and if he is not in Some Way or other Supported the Strongest Pillar of the present best System will fall and great will be the fall of it. The Strongest Pillar I mean on this Side of Pensilvania. His failure will dishearten and discourage the cause in this quarter of the Union and do incalculable Injury to the Nation.
In one of your letters you mentioned the confused traditions of Indian Antiquities. Is there any Book that pretends to give any account of those Traditions, or how can one acquire any idea of them? Have they any order of Priesthood among them, like the Druids Bards or Minstrells of the Celtic nations &c?
If I had not lived through the War of 1745, the War of 1755 and the War of 1775. I believe I Should be now too anxious for a determined Philosopher on Account of the State of the Nation. But in all dangers and in all Vicissitudes I believe I shall never cease, as I never have ceased to be your Friend

John Adams